       Case 2:21-cv-00102 Document 1 Filed 02/08/21 Page 1 of 11 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

                                     CASE NO.:

Antonio Zamora
and other similarly situated individuals,

       Plaintiff(s),
v.



Senior Care Residences Sapphire Lakes
at Naples, L.L.C. d/b/a The Pineapple House
at Sapphire Lakes

      Defendant,
__________________________________________/

                                   COMPLAINT
                       (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

       COMES NOW the Plaintiff ANTONIO ZAMORA, and other similarly

situated individuals, by and through the undersigned counsel, and hereby sues

Defendant SENIOR CARE RESIDENCES SAPPHIRE LAKES AT NAPLES, L.L.C.,

d/b/a THE PINEAPPLE HOUSE AT SAPPHIRE LAKES, and alleges:

                       JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for unpaid overtime wages

       under the laws of the United States. This Court has jurisdiction pursuant to




                                     Page 1 of 11
  Case 2:21-cv-00102 Document 1 Filed 02/08/21 Page 2 of 11 PageID 2




   the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for

   jurisdictional placement) (“the Act”).

2. Plaintiff ANTONIO ZAMORA is a covered employee for purposes of the

   Act. The Plaintiff is a resident of Broward, Florida, within the jurisdiction of

   this Honorable Court. The Plaintiff is a covered employee for purposes of

   the Act.

3. Defendant SENIOR CARE RESIDENCES SAPPHIRE LAKES AT NAPLES,

   L.L.C., d/b/a THE PINEAPPLE HOUSE AT SAPPHIRE LAKES,

   (hereinafter THE PINEAPPLE HOUSE, or Defendant) is a Florida

   corporation, having a place of business in Collier County, Florida, where

   Plaintiff worked. Defendant was engaged in interstate commerce.

   Defendant was the employer of Plaintiff and others similarly situated within

   the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. §

   203(d)].

4. All the actions raised in this complaint took place in Collier County Florida,

   within the jurisdiction of this Court.

                        GENERAL ALLEGATIONS

5. This cause of action is brought by Plaintiff ANTONIO ZAMORA as a

   collective action to recover from the Defendant overtime compensation,

   retaliatory liquidated damages, and the costs and reasonable attorney’s fees


                                  Page 2 of 11
  Case 2:21-cv-00102 Document 1 Filed 02/08/21 Page 3 of 11 PageID 3




   under the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. §

   201 et seq (the “FLA or the “ACT”) on behalf of Plaintiff and all other current

   and former employees similarly situated to Plaintiff (“the asserted class”)

   and who worked in excess of forty (40) hours during one or more weeks on

   or after June 2020, (the “material time”) without being properly

   compensated.

6. Defendant THE PINEAPPLE HOUSE is an Assisted Living Facility located

   at 7901 Radio Rd, Naples, Florida 34104, where Plaintiff worked.

7. Defendant THE PINEAPPLE HOUSE employed Plaintiff ANTONIO

   ZAMORA approximately from June 30, 2020, to December 28, 2020, or 26

   weeks.

8. Plaintiff was employed as a non-exempted full-time, hourly, kitchen

   employee. Plaintiff had duties as a dishwasher, and cleaning person. During

   the relevant employment period, Plaintiff was paid a wage rate of $13.00 per

   hour.

9. While employed by Defendant Plaintiff had an irregular schedule. Plaintiff

   worked 5 days per week, morning and afternoon shifts. Every week

   Plaintiff completed between 42 and 53 working hours. Plaintiff was paid

   correctly for overtime hours.




                                   Page 3 of 11
  Case 2:21-cv-00102 Document 1 Filed 02/08/21 Page 4 of 11 PageID 4




10. However, during his employment Plaintiff worked off-the-clock hours that

   were not paid to him at any rate.

11. Defendant deducted from Plaintiff’s working hours 30 minutes daily, or 2.5

   hours weekly, corresponding to 30 minutes of lunchtime, even though

   Plaintiff was unable to take bonafide lunchbreaks. This lunchtime

   represents 2.5 off-the-clock hours every week.

12. At least 3 times per week, Plaintiff was required to clock out and stayed

   working at least 30 minutes to complete his assigned duties, which represent

   1.5 off the clock hours every week.

13. Thus, during his time of employment with Defendant, Plaintiff worked a

   total of 4 off-the-clock hours that constitute additional overtime hours that

   were not paid at any rate, not even the minimum wage rate.

14. Plaintiff clocked in and out, and Defendant was able to keep track of the

   number of hours worked by Plaintiff. Defendant was in absolute control of

   the hours worked by Plaintiff and other similarly situated individuals, and

   Plaintiff was required to work off-the-clock hours by his superiors.

15. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the

   rate of time and one-half his regular rate for every hour that he worked over

   forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938

   (29 U.S.C. 207(a)(1).


                                  Page 4 of 11
  Case 2:21-cv-00102 Document 1 Filed 02/08/21 Page 5 of 11 PageID 5




16. Plaintiff was paid bi-weekly with checks and paystubs that did show the

   real number of hours worked.

17. On or about December 28, 2020 Plaintiff resigned from his position to pursue

   better working conditions.

18. Plaintiff is not in possession of time and payment, but he will provide a good

   faith estimate of unpaid off-the-clock overtime hours based on his

   recollections. After discovery, Plaintiff will adjust his statement of claim

   accordingly.

19. Plaintiff ANTONIO ZAMORA seeks to recover off the clock overtime wages

   for every hour over 40 that he worked, liquidated damages, and any other

   relief as allowable by law.

20. The additional persons who may become Plaintiffs in this action are

   employees and/or former employees of Defendant who are and who were

   subject to the unlawful payroll practices and procedures of Defendant and

   were not paid overtime wages at the rate of time and one half of their regular

   rate of pay for all overtime hours worked over forty.

                        COUNT I:
      WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                FAILURE TO PAY OVERTIME

21. Plaintiff ANTONIO ZAMORA re-adopts every factual allegation as stated

   in paragraphs 1-20 above as if set out in full herein.


                                 Page 5 of 11
  Case 2:21-cv-00102 Document 1 Filed 02/08/21 Page 6 of 11 PageID 6




22. Defendant THE PINEAPPLE HOUSE was and is engaged in interstate

  commerce as defined in §3(s) of the Act, 29 U.S.C. § 203(s)(1)(B). Defendant

  is an assisted living facility that provides healthcare services to the elderly

  and infirm. This assisted living facility is “primarily engaged in the care of

  the sick, the aged, or the mentally ill”.      Therefore, there is enterprise

  coverage.

23. Plaintiff and those similarly situated employees were employed by an

  enterprise engaged in interstate commerce. Plaintiff and those similarly-

  situated worked as a dishwasher and cleaning employee in the kitchen of

  the facility engaged in the care of the sick, the aged, or the mentally ill”.

  Therefore, there is enterprise individual coverage.

24. For the reasons stated above Defendant, THE PINEAPPLE HOUSE must

  comply with the minimum and overtime wage requirements of the FLSA.

25. Defendant THE PINEAPPLE HOUSE employed Plaintiff ANTONIO

  ZAMORA approximately from June 30, 2020, to December 28, 2020, or 24

  weeks.

26. Plaintiff was employed as a non-exempted full-time, hourly, kitchen

  employee, and he had duties as dishwasher and cleaning person. Plaintiff

  was paid at the wage rate of $13.00 an hour.




                                Page 6 of 11
  Case 2:21-cv-00102 Document 1 Filed 02/08/21 Page 7 of 11 PageID 7




27. While employed by Defendant Plaintiff had an irregular schedule. Plaintiff

   worked 5 days per week, morning and afternoon shifts. Every week

   Plaintiff completed between 42 and 53 working hours. Plaintiff was paid

   correctly for overtime hours.

28. However, during his employment Plaintiff worked off-the-clock hours that

   were not paid to him at any rate.

29. Defendant deducted from Plaintiff’s working hours 30 minutes daily, or 2.5

   hours weekly, corresponding to 30 minutes of lunchtime, even though

   Plaintiff was unable to take bonafide lunch breaks. This lunchtime

   represents 2.5 off-the-clock hours every week.

30. Also, at least 3 times per week, Plaintiff was required to clock out and stay

   working at least 30 minutes to complete his assigned duties, this time

   represents 1.5 off the clock hours every week.

31. Thus, during his time of employment with Defendant, Plaintiff worked a

   total of 4 off-the-clock hours that constitute additional off-the-clock

   overtime hours that were not paid at any rate, not even the minimum wage

   rate.

32. Plaintiff clocked in and out, and Defendant was able to keep track of the

   number of hours worked by Plaintiff.




                                   Page 7 of 11
  Case 2:21-cv-00102 Document 1 Filed 02/08/21 Page 8 of 11 PageID 8




33. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the

   rate of time and one-half his regular rate for every hour that he worked over

   forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938

   (29 U.S.C. 207(a)(1).

34. Plaintiff was paid bi-weekly with checks and paystubs that did show the

   real number of hours worked.

35. The records, if any, concerning the number of hours worked by the Plaintiff

   and those similarly situated, and the compensation paid to such employees

   should be in possession and custody of Defendant. However, upon

   information and belief, Defendant did not maintain accurate time records of

   days and hours worked by Plaintiff and other employees. Defendant

   violated the record-keeping requirements of FLSA, 29 CFR Part 516.

36. Defendant never posted any notice, as required by the Fair Labor Standards

   Act and Federal Law, to inform employees of their federal rights to overtime

   and   minimum      wage     payments.     Defendant    violated    the   Posting

   requirements of 29 U.S.C. § 516.4.

37. Before the completion of discovery and the best of Plaintiff’s knowledge, at

   the time of the filing of this complaint, Plaintiff’s good faith estimate of

   unpaid overtime wages is as follows:

   * Please note that these amounts are based on preliminary calculations.
   Thus, these figures would be subject to modifications after discovery.
                                  Page 8 of 11
  Case 2:21-cv-00102 Document 1 Filed 02/08/21 Page 9 of 11 PageID 9




      a. Total amount of alleged unpaid O/T wages:

         One Thousand Eight Hundred Seventy-Two Dollars and 50/100
         ($1,872.00)

      b. Calculation of such wages:

         Relevant weeks of employment: 24 weeks
          Total number of relevant weeks: 24weeks
         Total off the clock hours worked: 4 hours off-the-clock hours weekly
         Regular rate: $13.00 x 1.5 = $19.50 an hour
         O/T rate: 19.50 an hour

         O/T rate $19.50 x 4 off-the-clock hours=$78.00 weekly x 24
         weeks=$1,872.00

      c. Nature of wages (e.g. overtime or straight time):

          This amount represents unpaid half-time overtime wages.

38. At all times, the Employer/Defendant failed to comply with Title 29 U.S.C.

   §207 (a) (1). In that, Plaintiff and those similarly situated performed services

   and worked in excess of the maximum hours provided by the Act, but no

   provision was made by Defendant to properly pay them at the rate of time

   and one half for all hours worked over forty hours (40) per workweek as

   provided in said Act.

39. Defendant knew and/or showed reckless disregard of the provisions of the

   Act concerning the payment of overtime wages as required by the Fair Labor

   Standards Act and remains owing Plaintiff and those similarly-situated

   these overtime wages since the commencement of Plaintiff’s and those
                                  Page 9 of 11
    Case 2:21-cv-00102 Document 1 Filed 02/08/21 Page 10 of 11 PageID 10




      similarly-situated employee’s employment with Defendant as set forth

      above, and Plaintiff and those similarly-situated are entitled to recover

      double damages.

   40. Defendant THE PINEAPPLE HOUSE willfully and intentionally refused to

      pay Plaintiff overtime wages at the rate of time and one-half his regular rate,

      as required by the law of the United States and remains owing Plaintiff these

      overtime wages since the commencement of Plaintiff’s employment with

      Defendant as set forth above.

   41. The Plaintiff has retained the law offices of the undersigned attorney to

      represent him in this action and is obligated to pay a reasonable attorneys’

      fee.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff ANTONIO ZAMORA and those similarly situated

respectfully requests that this Honorable Court:

      A. Enter judgment for Plaintiff ANTONIO ZAMORA and other similarly

         situated individuals and against the Defendant THE PINEAPPLE

         HOUSE based on Defendant’s willful violations of the Fair Labor

         Standards Act, 29 U.S.C. § 201 et seq.; and

      B. Award Plaintiff ANTONIO ZAMORA actual damages in the amount

         shown to be due for unpaid overtime compensation for hours worked in


                                    Page 10 of 11
     Case 2:21-cv-00102 Document 1 Filed 02/08/21 Page 11 of 11 PageID 11




          excess of forty weekly, with interest; and

      C. Award Plaintiff an equal amount in double damages/liquidated

          damages; and

      D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

      E. Grant such other and further relief as this Court deems equitable and just

          and/or available pursuant to Federal Law.

                                 JURY DEMAND

Plaintiff ANTONIO ZAMORA demands trial by a jury of all issues triable as of

right by a jury.

Dated: February 8, 2021

                                          Respectfully submitted,


                                         By: _/s/ Zandro E. Palma____
                                         ZANDRO E. PALMA, P.A.
                                         Florida Bar No.: 0024031
                                         9100 S. Dadeland Blvd.
                                         Suite 1500
                                         Miami, FL 33156
                                         Telephone: (305) 446-1500
                                         Facsimile: (305) 446-1502
                                         zep@thepalmalawgroup.com
                                         Attorney for Plaintiff




                                    Page 11 of 11
